DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/2021 has been entered.
 
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4-6, 9-17, 19-24 have been examined in this application.  Claims 2-3, 7-8, and 18 have been canceled.  This communication is a non-final rejection in response to the “Amendments to the claims” and “Remarks” filed 1/28/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6 and 9-17, and 20-22 are rejected under 35 USC 103 as being unpatentable over Japanese Patent Number 2002227645 to Kimoto in view of US Patent Application Number 2018/0016022 by Ljung, US Patent Number 8,851,026 to Brinkman, and 3,465,538 to Wunder.
Regarding claim 1, Kimoto discloses an engine cooling system for a vehicle comprising:
An engine (engine 1) having an engine cooling circuit (paragraph 9 discloses “FIG. 1 shows a liquid cooling circuit and the hydraulic circuit of the engine”);
A single hydraulic pump (pump 2) powered by the engine to pump hydraulic fluid (paragraph 9 discloses “The first pump 2 is driven by the engine 1”); and
A hydraulic circuit in fluid communication with the hydraulic pump and the engine cooling circuit (see Figure 1), the hydraulic circuit providing hydraulic power to at least one system (paragraph 2 discloses “the hydraulic circuit 40 to freely operate the hydraulic cylinder 5 of the engine 1”);
A bypass conduit configured to bypass the hydraulic circuit (paragraph 9 discloses “Between the first port 4a and the fourth port 4d provided with the first relief valve 7, the discharge pressure of the first pump 2 exceeds a predetermined value, water glycols discharge so as to bypass the switching valve 4”);
Wherein the hydraulic pump is adapted to solely pump the hydraulic fluid through both the hydraulic circuit and the engine cooling circuit, thereby cooling the at least one engine (paragraph 3 discloses “the same liquid by connecting the liquid cooling circuit and a hydraulic circuit in both circuits, integrated both circuits”).
Kimoto does not disclose the vehicle being a rotorcraft and at least one hydraulic propulsion system each including a hydraulic motor and a propeller, the hydraulic motor operable to provide rotational energy to the propeller, the hydraulic circuit including the at least one hydraulic propulsion system.  However, this limitation is taught by Ljung.  Ljung discloses a rotorcraft 1 with hydraulic motors 11, 21, 31, and at least one hydraulic 
Kimoto does not disclose a thermostat coupled to an inlet side of the engine and the engine cooling circuit, the thermostat operable to monitor a temperature of the engine and control a flow of the hydraulic fluid into the engine cooling circuit based on the temperature.  However, this limitation is taught by Brinkman.  Brinkman discloses a thermostat (thermostat 9) coupled to an inlet side of the engine (engine 2) and the engine cooling circuit (through coolant lines and coolant return line 7), the thermostat operable to monitor a temperature of the engine and control a flow of the hydraulic fluid into the engine cooling circuit based on the temperature (column 4, lines 59-63 disclose “after the minimum operating temperature of the internal combustion engine 2 or of the coolant is reached, the thermostat 9 opens and allows the coolant to circulate through the overall cooling circuit”).  It would thus be obvious to a person having ordinary skill in the art to modify Kimoto using the teachings from Brinkman in order to better optimize the cooling and efficiency of the system.
Kimoto does not disclose a pre-engine cooling filter upstream of the engine cooling circuit and the thermostat, the bypass conduit and the hydraulic circuit both feeding into the pre-engine cooling circuit filter, the pre-engine cooling circuit filter operable to filter 

Regarding claim 4 (dependent on claim 1)¸ Kimoto discloses the engine cooling circuit being downstream from the hydraulic circuit.  Paragraph 11 discloses “Water glycol that has flowed into the heat exchanger 6, wherein the flow into the engine 1 after the radiator, the engine is cooled” and Figure 1 shows heat exchanger 6 and engine 1 being downstream of the hydraulic circuit.

Regarding claim 5 (dependent on claim 1)
A bypass assembly including a hydraulic switch (switching valve 4) and the bypass conduit (paragraph 9 discloses “Between the first port 4a and the fourth port 4d provided with the first relief valve 7, the discharge pressure of the first pump 2 exceeds a predetermined value, water glycols discharge so as to bypass the switching valve 4”);
Wherein, the hydraulic switch is fluidly interposed between the hydraulic pump and the hydraulic circuit, the hydraulic switch movable between a plurality of switch positions including a bypass switch position to direct the hydraulic fluid into the bypass conduit to bypass the hydraulic circuit (see paragraph 9).

Regarding claim 6 (dependent on claim 1), Kimoto discloses a conduit split upstream from the engine cooling circuit (toward either second relief valve 8 or heat exchanger 6), the conduit split directing the hydraulic fluid to at least one of a pre-engine cooling circuit conduit (toward heat exchanger 6) and a reservoir return circuit (toward relief valve 8), wherein, the engine cooling circuit is adapted to receive the hydraulic fluid at a predetermined hydraulic fluid pressure; and wherein, the hydraulic fluid pressure in excess of the predetermined hydraulic fluid pressure is directed toward the reservoir return conduit (paragraph 11 discloses “a second relief valve 8 to the branch passageway is provided, the pressure applied to the heat exchanger 6 is predetermined it exceeds the value, so as to protect the heat exchanger 6 and returning the water glycol from the switching valve 4 to the tank 3”).

Regarding claim 9 (dependent on claim 1), Kimoto discloses a heat exchanger upstream of the engine cooling circuit, the heat exchanger operable to cool the hydraulic fluid entering the engine cooling circuit (heat exchanger 6).

Regarding claim 10 (dependent on claim 1), Kimoto discloses an orifice upstream of the engine cooling circuit, the orifice operable to control a pressure of the hydraulic fluid entering the engine cooling circuit.  Paragraph 11 discloses “a second relief valve 8 to the branch passageway is provided, the pressure applied to the heat exchanger 6 is predetermined it exceeds the value, so as to protect the heat exchanger 6 and returning the water glycol from the switching valve 4 to the tank 3”.  

Regarding claim 11 (dependent on claim 10), Kimoto discloses the orifice further comprising at least one of a pressure relief valve and a restrictor plate (relief valve 8).

Regarding claim 12 (dependent on claim 1), Kimoto discloses the engine cooling circuit running in parallel to the hydraulic circuit.  Second relief valve 8 forms part of the hydraulic circuit, and Figure 1 shows the line through second relief valve 8 running parallel to the engine cooling circuit through heat exchanger 6 and engine 1.  

Regarding claim 13 (dependent on claim 1), Ljung further teaches the hydraulic fluid being an oil-based fluid.  Paragraph 77 discloses “bleeding of fluid, such as hydraulic oil, from the pressure line 14 to the return line 16”.  

Regarding claim 14 (dependent on claim 1), Kimoto discloses a reservoir in fluid communication with the hydraulic pump, the reservoir operable to contain non-circulating hydraulic fluid (tank 3).

Regarding claim 15 (dependent on claim 14), Kimoto discloses a heat exchanger downstream from the engine cooling circuit and upstream of the reservoir, the heat exchanger operable to cool the hydraulic fluid exiting the engine cooling circuit.  Figures 4 and 5 show embodiments where heat exchanger 6 is downstream from engine cooling circuit (shown in dotted lines within engine 1) and upstream of tank 3. 

Regarding claim 16, Kimoto discloses an engine cooling system for a vehicle comprising:
At least one engine (engine 1) having an engine cooling circuit (paragraph 9 discloses “FIG. 1 shows a liquid cooling circuit and the hydraulic circuit of the engine”);
A single hydraulic pump (pump 2) powered by the at least one engine to pump hydraulic fluid (paragraph 9 discloses “The first pump 2 is driven by the engine 1”); and
A hydraulic circuit in fluid communication with the hydraulic pump and the engine cooling circuit (see Figure 1), the hydraulic circuit providing hydraulic power to at least one system (paragraph 2 discloses “the hydraulic circuit 40 to freely operate the hydraulic cylinder 5 of the engine 1”);
A bypass conduit configured to bypass the hydraulic circuit (paragraph 9 discloses “Between the first port 4a and the fourth port 4d provided with the first relief valve 7, the discharge pressure of the first pump 2 exceeds a predetermined value, water glycols discharge so as to bypass the switching valve 4”);
Wherein the hydraulic pump is adapted to solely pump the hydraulic fluid through both the hydraulic circuit and the engine cooling circuit, thereby cooling the at least one engine (paragraph 3 discloses “the same liquid by connecting the liquid cooling circuit and a hydraulic circuit in both circuits, integrated both circuits”).
Kimoto does not disclose the vehicle being an aircraft comprising a fuselage and at least one hydraulic propulsion system each including a hydraulic motor and a propeller, the hydraulic motor operable to provide rotational energy to the propeller, the hydraulic circuit including the at least one hydraulic propulsion system.  However, this limitation is taught by Ljung.  Ljung discloses a rotorcraft 1 with hydraulic motors 11, 21, 31, and at least one hydraulic propulsion system each including a hydraulic motor (hydraulic motors 11, 21, 31, 41) and a propeller (rotors 10, 20, 30, 40), the hydraulic motor operable to provide rotational energy to the propeller (the abstract discloses “at least a first, second and third rotor 10, 20, 30, each rotatable by a dedicated first second and third hydraulic motor 11, 21, 31”).  It would be obvious to a person having ordinary skill in the art to modify Kimoto using the teachings from Ljung in order to use the hydraulic cylinder 5 to provide power to propulsion systems.  
Kimoto does not disclose a thermostat coupled to an inlet side of the engine and the engine cooling circuit, the thermostat operable to monitor a temperature of the engine and control a flow of the hydraulic fluid into the engine cooling circuit based on the 
Kimoto does not disclose a pre-engine cooling filter upstream of the engine cooling circuit and the thermostat, the bypass conduit and the hydraulic circuit both feeding into the pre-engine cooling circuit filter, the pre-engine cooling circuit filter operable to filter the hydraulic fluid entering the engine cooling circuit and the thermostat.  However, this limitation is taught by Wunder.  Wunder discloses a filter 20 upstream of the engine cooling circuit (through refrigerant flow line 15) and the thermostat (as taught by Brinkman), the bypass conduit (by-pass 29) and the hydraulic circuit (pressure line 21 and return line 22) both feeding into the pre-engine cooling circuit filter (Figure 1 shows 21 and 29 feeding into filter 20), the pre-engine cooling circuit filter operable to filter the hydraulic fluid entering the engine cooling circuit and the thermostat (this is the function of a filter).  It would be obvious to a person having ordinary skill in the art to modify Kimoto using the teachings from Wunder in order to filter the fluid to avoid contaminants and particles from damaging the circuit.  

Regarding claim 17 (dependent on claim 16), Ljung further teaches the aircraft further comprising a rotorcraft having a distributed hydraulic propulsion system.  Paragraph 6 discloses “the control of the multi-rotor aerial vehicle is arranged to be performed by altering the flow of pressurized fluid distributed to each respective hydraulic motor”.

Regarding claim 20 (dependent on claim 16), Ljung further teaches each propulsion system including a hydraulic controller operable to regulate a speed of the hydraulic motor (the abstract discloses “at least one control valve 13, 23, 33 configured to control the flow of pressurized fluid from each hydraulic pump 12, 22, 32 to its dedicated hydraulic motor 11, 21, 31”).

Regarding claim 21 (dependent on claim 7), Brinkman further teaches the thermostat being configured to reduce the flow of the hydraulic fluid into the engine cooling circuit when the temperature of the engine is below a temperature threshold.  Column 4, lines 56-58 disclose “before a minimum operating temperature of the coolant or of the internal combustion engine 2 is reached, the thermostat 9 is closed”.  

Regarding claim 22 (dependent on claim 21), Brinkman further teaches the temperature threshold being an operating temperature of the engine.  Column 4, lines 56-58 disclose “before a minimum operating temperature of the coolant or of the internal combustion engine 2 is reached, the thermostat 9 is closed”.   

Claims 19 and 23 are rejected under 35 USC 103 as being unpatentable over Japanese Patent Number 2002227645 to Kimoto in view of US Patent Application Number 2018/0016022 by Ljung, US Patent Number 8,851,026 to Brinkman, and 3,465,538 to Wunder, in further view of US Patent Number 3,350,035 to Schlieben.

Regarding claim 19 (dependent on claim 17), Kimoto does not disclose the rotorcraft further comprising a closed wing rotorcraft, the closed wing rotorcraft further comprising a closed wing surrounding the fuselage, the closed wing including the distributed hydraulic propulsion system.  However, this limitation is taught by Schlieben.  Schlieben discloses a rotorcraft with a closed wing W surrounding a fuselage F with a distributed propulsion system comprising rotors 2, 4, 6, 8.  It would be obvious to a person having ordinary skill in the art to modify Kimoto and Ljung using the teachings from Schlieben to use the hydraulic and engine cooling system on different types of rotorcraft.

Regarding claim 23 (dependent on claim 16), Kimoto as modified by Ljung and Schlieben further teaches the aircraft further comprising a tail sitter aircraft convertible between a vertical takeoff and landing flight mode and a forward flight mode (see Figure 1), the tail sitter aircraft further comprising:
A closed wing (W) surrounding the fuselage (F); and
A plurality of spokes connecting the closed wing to the fuselage (wing support members S and S’);
Wherein the at least one hydraulic propulsion system further comprises a plurality of hydraulic propulsion systems distributed on the closed wing and the spokes (Schlieben shows rotors 2, 4, 6, 8 mounted on the wings, and Kimoto and Ljung teaches hydraulic systems for rotors); and
Wherein the closed wing forms an airfoil shape (column 6, lines 19-21 disclose “a lifting airfoil closed upon itself to form a continuous wing of annular shape”).  
Schlieben does not explicitly disclose the spokes forming an airfoil shape.  However, Figure 2 shows wing support members S and S’ being in the airflow in the forward flight configuration.  It would be obvious to a person having ordinary skill in the art to make the support member with an airfoil shape in order to improve the aerodynamics of the support members during forward flight. 
Allowable Subject Matter
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed 1/28/2021 have been fully considered but are moot in view of the current grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554.  The examiner can normally be reached on 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642